MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                              FILED
regarded as precedent or cited before any                                Oct 02 2020, 8:34 am

court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Christopher Sturgeon                                     Curtis T. Hill, Jr.
Clark County Public Defender Office                      Attorney General of Indiana
Jeffersonville, Indiana
                                                         Caryn N. Szyper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Clark Middleton, Jr.,                                    October 2, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-715
        v.                                               Appeal from the Clark Circuit
                                                         Court
State of Indiana,                                        The Honorable Bradley B. Jacobs,
Appellee-Plaintiff,                                      Judge
                                                         Trial Court Cause Nos.
                                                         10C02-1907-F4-48
                                                         10C02-1910-F4-69



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-715 | October 2, 2020                    Page 1 of 12
                                Case Summary and Issue
[1]   Clark Middleton Jr. pleaded guilty to dealing in cocaine and dealing in

      methamphetamine, both Level 4 felonies, and admitted to being an habitual

      offender. The trial court sentenced Middleton to an aggregate sentence of

      twelve years to be served in the Indiana Department of Correction (“DOC”).

      Middleton appeals and raises two issues for our review, which we consolidate

      and restate as whether Middleton’s sentence is inappropriate in light of the

      nature of his offenses and his character. Concluding Middleton’s sentence is

      not inappropriate, we affirm.



                            Facts and Procedural History
[2]   In 2018, Middleton sold a confidential informant crack cocaine at a public

      housing complex in Jeffersonville. As a result, in Cause No. 10C02-1907-F4-

      048 (“Cause No. 48”), the State charged Middleton with dealing in cocaine, a

      Level 4 felony; possession of cocaine, a Level 6 felony; and alleged he was an

      habitual offender.


[3]   On October 14, 2018, while Middleton was released on bond in Cause No. 48,

      he exchanged text messages with an undercover police officer and agreed to sell

      the officer three and one-half grams of methamphetamine for seventy-five

      dollars. Middleton stated he was at the mall waiting for a ride and would be at

      the pre-determined meeting location for the transaction. Shortly thereafter,

      officers arrested Middleton at the mall. During a search incident to arrest,


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-715 | October 2, 2020   Page 2 of 12
      officers discovered a clear plastic bag containing methamphetamine. As a

      result, the State charged Middleton with conspiracy to commit dealing in

      methamphetamine and dealing in methamphetamine, both Level 4 felonies;

      and possession of methamphetamine, a Level 6 felony, in Cause No. 10C02-

      1910-F4-069 (“Cause No. 69”).


[4]   On January 14, 2020, Middleton entered into two plea agreements – one in

      each cause number. In Cause No. 48, Middleton agreed to plead guilty to

      dealing in cocaine, a Level 4 felony, and admit to being an habitual offender,

      and the State agreed to dismiss the remaining counts. In Cause No. 69,

      Middleton agreed to plead guilty to dealing in methamphetamine, a Level 4

      felony, and the State agreed to dismiss the other charges. Sentencing was left to

      the trial court’s discretion subject to the parties’ agreement that Middleton’s

      sentence in Cause No. 69 would be served concurrently with the sentence

      imposed in Cause No. 48. Middleton agreed to waive his right to appeal. See

      Appellant’s Appendix, Volume II at 28-29, 107-08.


[5]   A guilty plea/sentencing hearing was held on February 26, 2020. The trial

      court advised Middleton of his rights and subsequently accepted his guilty plea

      in both cause numbers. During sentencing, the State recommended that the

      trial court impose an aggregate sentence of twenty years – a ten year sentence

      for each conviction to be served concurrently and a ten year enhancement for

      Middleton’s habitual offender status – and that he serve his sentence in the

      DOC. Middleton recommended six years for each conviction to be served

      concurrently and the minimum six-year habitual offender enhancement for an

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-715 | October 2, 2020   Page 3 of 12
      aggregate sentence of twelve years. Middleton requested that the time be served

      on home detention and suspended to probation; he also expressed a desire for

      drug treatment to be able to care for his son. Given Middleton’s history of

      probation violations, the trial court determined Middleton was not a good

      candidate for probation. With respect to Middleton’s request for home

      detention, the trial court stated, “There is at least one Escape charge in there as

      well, so I am reluctant to put [him] on [h]ome [d]etention. I understand

      [Community Corrections] said you would be a suitable candidate but given the

      multitude of dealing charges alleged in his history I can’t find that that would be

      appropriate today.” Transcript, Volume 2 at 16.


[6]   Ultimately, the trial court sentenced Middleton to six years for each conviction

      to be served concurrently, enhanced by six years for being an habitual offender.

      The trial court ordered that Middleton serve his sentence in the DOC and

      recommended a substance abuse treatment program while incarcerated.

      Following the pronouncement of Middleton’s sentence, the trial court advised

      Middleton that “since this was a blind plea you do have the right to appeal the

      sentence today. Discuss that with [your counsel].” Id. at 17. Neither the State

      nor the defense objected to the trial court’s advisement.1 The trial court



      1
       We pause briefly to express our concern with defense counsel and the State’s silence at this juncture.
      Middleton’s plea agreement clearly stated that he waived his right to appeal; however, following the
      pronouncement of Middleton’s sentence, the trial court advised Middleton that he had the right to appeal.
      Following this erroneous advisement, neither the State nor defense counsel informed the trial court of its
      erroneous advisement and corrected it. Rule 3.3(a)(1) of Indiana’s Rules of Professional Responsibility
      provides that a “lawyer shall not knowingly . . . fail to correct a false statement of material fact or law
      previously made to the tribunal by the lawyer[.]” Although not explicitly stated in the rule, the attorneys’


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-715 | October 2, 2020                     Page 4 of 12
      subsequently entered judgment of conviction and sentence in each case stating

      that Middleton “waives his right to appeal the sentence imposed by the Court

      that is within the range set forth in the agreement.” Appealed Orders at 1.2

      Middleton now appeals.3



                                    Discussion and Decision
                                         I. Standard of Review
[7]   Indiana Appellate Rule 7(B) provides this court the authority to revise a

      defendant’s sentence “if, after due consideration of the trial court’s decision,

      [we] find[] that the sentence is inappropriate in light of the nature of the offense

      and the character of the offender.” Sentencing is “principally a discretionary

      function” of the trial court to which we afford great deference. Cardwell v. State,




      silence and failure to correct the trial court may constitute a violation of this rule. Nonetheless, it is our
      position that the attorneys, who were aware that Middleton waived his right to appeal pursuant to his plea
      agreements and heard the trial court incorrectly advise Middleton that he retained that right, had an
      obligation to correct the erroneous advisement. Therefore, we take this opportunity to remind counsel of this
      obligation.
      2
        Because Middleton pleaded guilty and waived his right to appeal before the trial court’s erroneous
      advisement, Middleton did, in fact, waive his right to appeal. See Creech v. State, 887 N.E.2d 73, 76-77 (Ind.
      2008) (holding that a defendant knowingly and voluntarily waived his right to appeal despite the trial court’s
      advisement that he retained that right because, at the time of the erroneous advisement, he had already
      pleaded guilty and “received the benefit of his bargain” and therefore, the advisement had no effect on the
      plea). Despite this clear waiver, Middleton appeals, but the State does not argue waiver in its appellate brief.
      Nonetheless, even if it did, the State likely waived any such argument by sitting idly when the trial court
      erroneously advised Middleton that he retained his right to appeal. See Merriweather v. State, No. 20A-CR-
      565, 2020 WL 4913267, at *3 (Ind. Ct. App. Aug. 21, 2020) (finding that “an argument could be made that
      the State waived the ability to enforce the waiver [of appeal] provision [of the defendant’s plea agreement]
      and seek dismissal of this appeal by sitting idly by during the plea hearing, and again at the sentencing
      hearing, while the trial court gave . . . erroneous advisements”). Therefore, we address the merits of this
      appeal.
      3
          Middleton appealed each sentence and later moved to consolidate the appeals, which this court granted.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-715 | October 2, 2020                      Page 5 of 12
      895 N.E.2d 1219, 1222 (Ind. 2008). “Such deference should prevail unless

      overcome by compelling evidence portraying in a positive light the nature of the

      offense (such as accompanied by restraint, regard, and lack of brutality) and the

      defendant’s character (such as substantial virtuous traits or persistent examples

      of good character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015). It is

      the defendant who bears the burden of persuading this court his or her sentence

      is inappropriate under the standard. Childress v. State, 848 N.E.2d 1073, 1080

      (Ind. 2006).


[8]   On review, the question is not whether another sentence is more appropriate;

      rather, the question is whether the sentence imposed is inappropriate. Fonner v.

      State, 876 N.E.2d 340, 344 (Ind. Ct. App. 2007). We may consider any factors

      appearing in the record in making this determination. Stokes v. State, 947

      N.E.2d 1033, 1038 (Ind. Ct. App. 2011), trans. denied. And whether a

      defendant’s sentence is inappropriate turns on our “sense of the culpability of

      the defendant, the severity of the crime, the damage done to others, and myriad

      other factors that come to light in a given case.” Cardwell, 895 N.E.2d at 1224.

      The trial court’s recognition and non-recognition of aggravators and mitigators

      serves as an initial guide in our determination. Sanders v. State, 71 N.E.3d 839,

      844 (Ind. Ct. App. 2017), trans. denied.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-715 | October 2, 2020   Page 6 of 12
                                  II. Inappropriate Sentence
[9]    Middleton argues that the “relatively low key” and non-violent nature of his

       offenses renders his sentence and placement in the DOC inappropriate.

       Appellant’s Brief at 8. We disagree.


[10]   The advisory sentence is the starting point our legislature has selected as an

       appropriate sentence for the crime committed. Childress, 848 N.E.2d at 1081.

       The sentencing range for a Level 4 felony is between two and twelve years, with

       an advisory sentence of six years. Ind. Code § 35-50-2-5.5. The sentencing

       range for an habitual offender enhancement for a person who was convicted of

       a Level 4 felony is between six and twenty years. Ind. Code § 35-50-2-8(i)(1).

       Here, the trial court sentenced Middleton to the advisory sentence for each

       conviction and the minimum habitual offender enhancement.


[11]   The nature of the offense is found in the details and circumstances surrounding

       the offense and the defendant’s participation therein. Perry v. State, 78 N.E.3d

       1, 13 (Ind. Ct. App. 2017). When evaluating a defendant’s sentence that

       deviates from the advisory sentence, we consider whether there is anything

       more or less egregious about the offense as committed by the defendant that

       distinguishes it from the typical offense accounted for by our legislature when it

       set the advisory sentence. Moyer v. State, 83 N.E.3d 136, 142 (Ind. Ct. App.

       2017), trans. denied.


[12]   We agree with Middleton that his offenses are non-violent in nature.

       Nonetheless, his crimes of dealing are serious and Middleton fails to persuade

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-715 | October 2, 2020   Page 7 of 12
       us that the non-violent nature merits a reduction in his sentence, particularly

       when he was sentenced to the advisory sentence for his convictions and the

       minimum sentence for his habitual offender status.


[13]   Next, we evaluate whether Middleton’s character renders his sentence

       inappropriate. Middleton argues his character renders his sentence

       inappropriate because he “has not broken into houses, stolen, robbed, or

       committed violence. He is not a bad person. . . . H[e is] just a drug abuser.”

       Appellant’s Br. at 8-9 (record citations omitted).


[14]   The “character of the offender” portion of the Rule 7(B) standard refers to the

       general sentencing considerations and relevant aggravating and mitigating

       factors, Williams v. State, 782 N.E.2d 1039, 1051 (Ind. Ct. App. 2003), trans.

       denied, and permits a broader consideration of the defendant’s character,

       Anderson v. State, 989 N.E.2d 823, 827 (Ind. Ct. App. 2013), trans. denied. “A

       defendant’s life and conduct are illustrative of his or her character.” Morris v.

       State, 114 N.E.3d 531, 539 (Ind. Ct. App. 2018), trans. denied.


[15]   In examining a defendant’s character, one relevant factor is his or her criminal

       history, the significance of which “varies based on the gravity, nature, and

       number of prior offenses in relation to the current offense.” Rutherford v. State,

       866 N.E.2d 867, 874 (Ind. Ct. App. 2007). Here, Middleton’s criminal history

       began in 1999 when he was adjudicated a delinquent child for acts that, if

       committed by an adult, would constitute possession of marijuana, providing

       false information, disorderly conduct, and intimidation. Middleton’s adult


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-715 | October 2, 2020   Page 8 of 12
       criminal history consists of three misdemeanor and six felony convictions. See

       Appellant’s App., Vol. II at 113-16. Notably, Middleton was convicted of

       possession of marijuana in 1999, possession of cocaine in 2000 and 2001,

       possession of a controlled substance in 2012, and possession of

       cocaine/methamphetamine or a Schedule I or II narcotic drug in 2013. By

       2018, he was selling drugs. In addition, Middleton committed dealing in

       methamphetamine while he was on bond for his dealing in cocaine offense.

       We have held that “[e]ven a minor criminal record reflects poorly on a

       defendant’s character” and Middleton’s criminal history is far from minor. Reis

       v. State, 88 N.E.3d 1099, 1105 (Ind. Ct. App. 2017). Because Middleton’s

       extensive criminal history over the last two decades is comprised primarily of

       drug offenses, we conclude that it reflects very poorly on Middleton’s character.


[16]   With respect to substance abuse, Middleton’s presentence investigation report

       reveals that he began consuming illegal substances at a young age. At the time

       of sentencing, Middleton was thirty-seven years old. He began using marijuana

       at age eleven, alcohol at age thirteen, and methamphetamine at age twenty-

       seven. In fact, Middleton reported using all three on a daily basis and has never

       completed a substance abuse treatment program. There is no evidence that he

       ever sought treatment either.


[17]   Middleton acknowledges that substance abuse has been “the source of all of his

       past and present crimes [but believes a]ddressing that problem instead of a

       lengthy prison term for low level drug offenses could lead him to a new life

       instead of one likely to continue the same pattern.” Appellant’s Br. at 9.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-715 | October 2, 2020   Page 9 of 12
       Middleton also argues that he needs substance abuse treatment to be able to

       care for his son. Middleton has never completed treatment and despite his

       criminal history, previous incarcerations, and ongoing substance abuse, he has

       instead demonstrated a pattern of prioritizing criminal activity and substance

       abuse over seeking treatment. Although we commend Middleton for

       recognizing his addiction and expressing a desire for treatment, the trial court

       also took this into consideration when it recommended substance abuse

       treatment for Middleton while incarcerated. The trial court even indicated, in

       the abstract of judgment, that “[u]pon successful completion of the clinically

       appropriate substance abuse treatment program as determined by [the] DOC,

       [it] will consider a modification to this sentence.” Appellant’s App., Vol. II at

       57. As a result, Middleton will have the opportunity to address his ongoing

       substance abuse problem while incarcerated and once completed, it may result

       in a sentence modification.


[18]   And finally, Middleton contends his placement in the DOC rather than home

       detention constitutes an abuse of discretion. “The location where a sentence is

       to be served is an appropriate focus for application of our review and revise

       authority. It is not, however, subject to review for abuse of discretion.” King v.

       State, 894 N.E.2d 265, 267 (Ind. Ct. App. 2008) (internal citation omitted).

       Therefore, we review Middleton’s claim under the framework of Rule 7(B). It

       is quite difficult for a defendant to prevail on a claim that the placement of his

       or her sentence is inappropriate as it is our trial courts that know the feasibility

       of alternative placements in particular counties or communities. Fonner, 876


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-715 | October 2, 2020   Page 10 of 12
       N.E.2d at 343. It is also difficult because, as we previously stated, the question

       under Rule 7(B) is not whether another sentence is more appropriate but rather

       whether the sentence imposed is inappropriate. Id. at 344. “A defendant

       challenging the placement of a sentence must convince us that the given

       placement is itself inappropriate.” Id.


[19]   Although community corrections may have approved Middleton for home

       detention, the trial court determined placement in the DOC was appropriate.

       In 2010, Middleton was charged with escape, which was later dismissed, and

       was convicted of failure to return to lawful detention. In addition, the record

       reveals that Middleton violated the terms of his probation in April and

       September of 2010, February 2012, August 2013, August 2015, and June 2016.

       Given Middleton’s escape and failure to return charges, as well as his numerous

       probation violations, the trial court concluded, and we agree, that Middleton is

       not a good candidate for home detention. Middleton has failed to demonstrate

       his placement in the DOC is inappropriate.


[20]   In sum, given Middleton’s significant criminal history, we cannot say his

       twelve-year sentence in the DOC is inappropriate and we decline to revise his

       sentence.



                                               Conclusion
[21]   Middleton’s twelve-year sentence is not inappropriate in light of the nature of

       the offenses and his character. Accordingly, his sentence is affirmed.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-715 | October 2, 2020   Page 11 of 12
[22]   Affirmed.


       Crone, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-715 | October 2, 2020   Page 12 of 12